NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CECILIA M. JAROSLAWSKY,                         No. 15-15896

                  Plaintiff-Appellant,           D.C. No. 4:12-cv-04949-JSW

   v.
                                                 MEMORANDUM*
 CITY AND COUNTY OF SAN
 FRANCISCO, Public Utilities Commission,
 Planning and Regulatory Compliance
 Division; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                          Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Cecilia M. Jaroslawsky appeals pro se from the district court’s summary

judgment in her action under the Age Discrimination in Employment Act


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“ADEA”) and the California Fair Employment and Housing Act (“FEHA”). We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Vasquez v. County

of Los Angeles, 349 F.3d 634, 639 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on Jaroslawsky’s

discrimination claims because Jaroslawsky failed to raise a genuine dispute of

material fact as to whether she was discriminated against on the basis of her

age. See Whitman v. Mineta, 541 F.3d 929, 932 (9th Cir. 2008) (prima facie case

of age discrimination under ADEA); Guz v. Bechtel Nat’l, Inc., 8 P.3d 1089, 1113

(Cal. 2000) (elements of FEHA discrimination claim).

      The district court properly granted summary judgment on Jaroslawsky’s

retaliation claims because Jaroslawsky failed to raise a genuine dispute of material

fact as to whether defendants’ stated reasons for the adverse actions were

pretextual. See Poland v. Chertoff, 494 F.3d 1174, 1179-80 & n.1 (9th Cir. 2007)

(elements of ADEA retaliation claim); Nidds v. Schindler Elevator Corp., 113 F.3d

912, 919 (9th Cir. 1996) (prima facie case of retaliation under FEHA).

      The district court properly granted summary judgment on Jaroslawsky’s

hostile work environment claims because Jaroslawsky failed to raise a genuine

dispute of material fact as to whether the alleged conduct was because of her age

                                         2                                      15-15896
and sufficiently severe or pervasive to alter the conditions of her employment.

See Sischo-Nownejad v. Merced Cmty. Coll. Dist., 934 F.2d 1104, 1109 (9th Cir.

1991) (elements of ADEA hostile work environment claim), superseded on other

grounds as recognized by Dominguez-Curry v. Nev. Transp. Dep’t, 424 F.3d 1027,

1041 (9th Cir. 2005); see also Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235,

1244 (9th Cir. 2013) (elements of FEHA harassment claim).

      The district court did not abuse its discretion by denying Jaroslawsky’s

motion to disqualify the district court judge because Jaroslawsky failed to establish

a basis requiring recusal. See United States v. Johnson, 610 F.3d 1138, 1147-48

(9th Cir. 2010) (setting forth standard of review and standard for recusal).

      The district court did not abuse its discretion by denying Jaroslawsky’s

motion for relief from the district court’s denial of her motion to disqualify because

Jaroslawsky failed to demonstrate any grounds for such relief. See United States v.

Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993) (setting forth

standard of review and grounds for reconsideration under Fed. R. Civ. P. 60(b)(6)).

      The district court did not abuse its discretion in denying Jaroslawsky’s

motion for relief from judgment based on her attorney’s conduct because

Jaroslawsky failed to demonstrate any grounds for such relief. See Latshaw v.

                                          3                                    15-15896
Trainer Wortham & Co., 452 F.3d 1097, 1100, 1102-04 (9th Cir. 2006) (setting

forth grounds for relief under Rule 60(b)(6) based on attorney gross negligence).

      The district court did not abuse its discretion in awarding costs in the amount

of $1,911.65. See Save Our Valley v. Sound Transit, 335 F.3d 932, 944 n.12, 945-

46 (9th Cir. 2003) (setting forth standard of review and requirements for costs

determinations).

      We do not consider arguments, facts, or documents that were not presented

to the district court, or matters not specifically and distinctly raised and argued in

the opening brief. See Barcamerica Int’l USA Trust v. Tyfield Importers, Inc., 289

F.3d 589, 594-95 (9th Cir. 2002); see also Padgett v. Wright, 587 F.3d 983, 985

n.2 (9th Cir. 2009).

      Jaroslawsky’s requests to supplement the record with new information, set

forth in her briefs, are denied.

      AFFIRMED.




                                           4                                     15-15896